UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/12 The following Form N-Q relates only to Dreyfus Equity Income Fund and Dreyfus Emerging Markets Debt Local Currency Fund, each a series of the Registrant, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund August 31, 2012 (Unaudited) Common Stocks99.1% Shares Value ($) Automobiles & Components.1% Thor Industries 3,050 Banks1.1% People's United Financial 43,110 516,027 Wells Fargo & Co. 11,950 406,659 Capital Goods4.7% Cummins 1,470 142,752 General Dynamics 1,960 128,400 General Electric 132,550 2,745,111 Lockheed Martin 2,060 187,748 PACCAR 3,300 131,703 Raytheon 2,620 148,082 United Technologies 4,550 363,318 Commercial & Professional Services4.9% Pitney Bowes 221,265 2,956,100 R.R. Donnelley & Sons 93,250 1,023,885 Waste Management 2,650 91,637 Consumer Durables & Apparel1.0% Garmin 5,600 225,960 Hasbro 2,910 109,154 Mattel 12,870 452,252 Consumer Services2.4% H&R Block 107,690 1,783,346 McDonald's 2,150 192,403 Diversified Financials4.4% American Express 11,770 686,191 Ares Capital 91,900 1,587,113 JPMorgan Chase & Co. 30,955 1,149,669 State Street 4,950 205,920 Energy7.3% Chevron 17,560 1,969,530 ConocoPhillips 22,365 1,270,108 Diamond Offshore Drilling 1,440 96,509 Ensco, Cl. A 3,550 203,664 Exxon Mobil 17,660 1,541,718 Halliburton 3,740 122,522 Kosmos Energy 7,700 a 74,536 Phillips 66 3,550 149,100 Plains Exploration & Production 3,000 a 117,960 Schlumberger 6,300 455,994 Food & Staples Retailing5.6% CVS Caremark 20,720 943,796 Kroger 14,570 324,620 SUPERVALU 51,350 122,213 Wal-Mart Stores 40,840 2,964,984 Walgreen 8,590 307,178 Food, Beverage & Tobacco8.8% Altria Group 62,170 2,111,293 Archer-Daniels-Midland 28,350 758,362 Campbell Soup 11,250 395,325 Coca-Cola Enterprises 4,600 135,838 ConAgra Foods 31,330 786,696 Dr. Pepper Snapple Group 2,460 110,233 Hillshire Brands 14,850 387,140 Lorillard 630 79,071 Philip Morris International 27,690 2,472,717 Health Care Equipment & Services1.0% Baxter International 3,520 206,554 Humana 1,870 131,050 Thoratec 3,000 a 101,670 WellPoint 6,300 377,181 Household & Personal Products.2% Procter & Gamble 2,050 Insurance1.4% Aflac 9,300 429,474 MetLife 17,000 580,210 Prudential Financial 2,505 136,548 Materials4.9% Freeport-McMoRan Copper & Gold 28,840 1,041,412 Southern Copper 92,556 3,011,772 Media1.6% Gannett 22,100 337,246 McGraw-Hill 3,340 171,008 Regal Entertainment Group, Cl. A 29,700 412,830 Viacom, Cl. B 8,140 407,081 Pharmaceuticals, Biotech & Life Sciences10.9% Abbott Laboratories 1,830 119,938 Bristol-Myers Squibb 64,710 2,136,077 Eli Lilly & Co. 62,920 2,825,737 Johnson & Johnson 2,700 182,061 Merck & Co. 22,310 960,446 Pfizer 115,857 2,764,348 Real Estate6.0% Annaly Capital Management 142,310 b 2,463,386 Chimera Investment 263,250 b 668,655 CommonWealth REIT 29,760 b 445,507 Hospitality Properties Trust 44,640 b 1,074,485 MFA Financial 40,400 330,876 Retailing2.0% American Eagle Outfitters 6,400 142,336 Foot Locker 13,950 482,251 Genuine Parts 2,070 130,741 Home Depot 16,240 921,620 Semiconductors & Semiconductor Equipment5.1% Intel 117,695 2,922,367 Maxim Integrated Products 10,855 294,605 Microchip Technology 28,380 986,205 Software & Services6.0% Activision Blizzard 11,050 129,948 CA 15,150 394,355 International Business Machines 2,440 475,434 Microsoft 101,135 3,116,981 Oracle 17,240 545,646 Paychex 9,600 319,296 Technology Hardware & Equipment5.8% Apple 5,560 3,698,734 Cisco Systems 12,750 243,270 Dolby Laboratories, Cl. A 3,400 a 112,812 Lexmark International, Cl. A 16,000 347,360 Seagate Technology 12,050 385,720 Telecommunication Services5.9% AT&T 67,810 2,484,558 Verizon Communications 55,470 2,381,882 Transportation1.3% Union Pacific 1,150 139,656 United Parcel Service, Cl. B 12,570 927,792 Utilities6.7% Ameren 17,160 561,475 American Electric Power 67,960 2,921,600 Consolidated Edison 3,790 229,750 Entergy 1,280 87,142 Exelon 4,750 173,233 FirstEnergy 8,250 360,525 NextEra Energy 2,360 158,852 Pepco Holdings 9,040 174,562 Public Service Enterprise Group 22,410 709,501 Southern 3,700 167,721 Total Common Stocks (cost $77,100,017) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $457,178) 457,178 c Total Investments (cost $77,557,195) % Cash and Receivables (Net) .4 % Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. REIT- Real Estate Investment Trust At August 31, 2012, net unrealized appreciation on investments was $4,711,633 of which $6,323,827 related to appreciated investment securities and $1,612,194 related to depreciated investment securities. At August 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 10.9 Food, Beverage & Tobacco 8.8 Energy 7.3 Utilities 6.7 Real Estate 6 Software & Services 6 Telecommunication Services 5.9 Technology Hardware & Equipment 5.8 Food & Staples Retailing 5.6 Semiconductors & Semiconductor Equipment 5.1 Commercial & Professional Services 4.9 Materials 4.9 Capital Goods 4.7 Diversified Financials 4.4 Consumer Services 2.4 Retailing 2 Media 1.6 Insurance 1.4 Transportation 1.3 Banks 1.1 Consumer Durables & Apparel 1 Health Care Equipment & Services 1 Money Market Investment 0.5 Household & Personal Products 0.2 Automobiles & Components 0.1 99.6 † Based on net assets. The following is a summary of the inputs used as of August 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 81,811,650 - - Mutual Funds 457,178 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund August 31, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes80.9% Rate (%) Date Amount ($) a Value ($) Foreign/Governmental80.9% Brazil Notas do Tesouro Nacional, Bonds, Ser. B BRL 6.00 8/15/22 59,950,000 b 74,782,686 Brazil Notas do Tesouro Nacional, Notes, Ser. B BRL 6.00 5/15/45 2,750,000 b 3,816,929 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 12,337,000,000 27,614,207 Colombian Government, Sr. Unscd. Bonds COP 7.75 4/14/21 78,706,000,000 53,640,037 Colombian Government, Sr. Unscd. Bonds COP 9.85 6/28/27 56,662,000,000 47,280,462 Eskom Holdings, Sr. Scd. Bonds ZAR 0.00 12/31/18 226,900,000 c 16,295,324 Hungarian Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 19,125,620,000 76,517,130 Hungarian Government, Bonds, Ser. 19/A HUF 6.50 6/24/19 2,275,840,000 9,789,163 Hungarian Government, Bonds, Ser. 22/A HUF 7.00 6/24/22 5,462,420,000 23,731,276 Hungarian Government, Bonds, Ser. 20/A HUF 7.50 11/12/20 6,072,330,000 27,389,518 Indonesia Government, Sr. Unscd. Bonds, Ser. FR59 IDR 7.00 5/15/27 246,792,000,000 26,902,322 Malaysian Government, Unscd. Bonds, Ser. 0112 MYR 3.42 8/15/22 88,910,000 28,310,543 Malaysian Government, Bonds, Ser. 0211 MYR 3.43 8/15/14 741,375,000 239,181,646 Malaysian Government, Sr. Unscd. Bonds, Ser. 0108 MYR 3.46 7/31/13 77,950,000 25,056,615 Malaysian Government, Sr. Unscd. Bonds, Ser. 0110 MYR 3.84 8/12/15 96,170,000 31,416,518 Malaysian Government, Sr. Unscd. Bonds, Ser. 1/06 MYR 4.26 9/15/16 262,760,000 87,496,851 Malaysian Government, Sr. Unscd. Bonds, Ser. 2/04 MYR 5.09 4/30/14 220,940,000 73,093,062 Mexican Government, Bonds, Ser. M MXN 7.00 6/19/14 567,900,000 44,899,575 Mexican Government, Bonds, Ser. M20 MXN 7.75 5/29/31 451,945,000 40,057,090 Mexican Government, Bonds, Ser. M 20 MXN 8.50 5/31/29 232,715,000 22,085,259 Mexican Government, Bonds, Ser. M 30 MXN 8.50 11/18/38 58,800,000 5,581,988 Mexican Government, Bonds, Ser. M 30 MXN 10.00 11/20/36 254,655,000 27,548,576 Nigerian Government, Unscd. Bonds, Ser. 5YR NGN 15.10 4/27/17 717,560,000 4,656,306 Peruvian Government, Sr. Unscd. Bonds PEN 6.90 8/12/37 97,100,000 45,246,406 Peruvian Government, Sr. Unscd. Bonds PEN 6.95 8/12/31 159,420,000 73,626,828 Peruvian Government, Sr. Unscd. Bonds PEN 7.84 8/12/20 55,425,000 25,992,341 Peruvian Government, Sr. Unscd. Bonds PEN 8.20 8/12/26 167,185,000 85,641,100 Petroleos Mexicanos, Gtd. Notes MXN 7.65 11/24/21 650,000,000 d 52,679,153 Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 3,563,000,000 89,448,025 Philippine Government, Sr. Unscd. Bonds PHP 6.25 1/14/36 538,000,000 14,370,744 Polish Government, Bonds, Ser. 1012 PLN 0.00 10/25/12 15,000 c 4,500 Polish Government, Bonds, Ser. 0416 PLN 5.00 4/25/16 120,000,000 37,260,357 Polish Government, Bonds, Ser. 1017 PLN 5.25 10/25/17 14,900,000 4,678,622 Polish Government, Bonds, Ser. 1020 PLN 5.25 10/25/20 63,565,000 19,878,643 Polish Government, Bonds, Ser. 0922 PLN 5.75 9/23/22 112,270,000 36,103,733 Polish Government, Bonds, Ser. 1015 PLN 6.25 10/24/15 119,520,000 38,314,052 Russian Agricultural Bank, Sr. Unscd. Notes RUB 7.50 3/25/13 2,738,600,000 85,398,118 Russian Government, Bonds, Ser. 6206 RUB 7.40 6/14/17 2,222,000,000 68,875,454 Russian Government, Bonds, Ser. 6204 RUB 7.50 3/15/18 1,599,735,000 49,859,937 Russian Government, Bonds, Ser. 6205 RUB 7.60 4/14/21 681,450,000 21,070,109 South African Government, Unscd. Bonds, Ser. R212 ZAR 2.75 1/31/22 49,650,000 e 7,323,541 South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 162,170,000 15,532,501 South African Government, Bonds. Ser. R208 ZAR 6.75 3/31/21 48,850,000 5,819,591 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 85,810,000 9,295,409 South African Government, Sr. Unscd. Bonds, Ser. R207 ZAR 7.25 1/15/20 385,155,000 47,676,900 South African Government, Sr. Unscd. Bonds, Ser. R204 ZAR 8.00 12/21/18 392,435,000 50,893,444 South African Government, Sr. Unscd. Bonds, Ser. R203 ZAR 8.25 9/15/17 883,810,000 115,573,277 South African Government, Sr. Unscd. Bonds, Ser. R201 ZAR 8.75 12/21/14 450,000 57,985 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 389,220,000 58,725,623 Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.20 7/14/21 866,400,000 f 28,880,346 Turkish Government, Bonds TRY 3.00 2/23/22 61,985,000 g 35,664,279 Turkish Government, Bonds TRY 4.00 4/29/15 41,455,000 g 27,507,430 Turkish Government, Bonds TRY 8.00 1/29/14 80,000,000 44,349,164 Turkish Government, Bonds TRY 9.00 1/27/16 81,540,000 46,480,310 Turkish Government, Bonds TRY 9.00 3/8/17 55,200,000 31,708,443 Turkish Government, Bonds TRY 10.00 4/10/13 42,850,000 23,990,064 Turkish Government, Bonds TRY 10.00 6/17/15 46,000,000 26,739,776 Turkish Government, Bonds TRY 10.50 1/15/20 19,715,000 12,237,887 Turkish Government, Bonds TRY 11.00 8/6/14 83,660,000 48,746,482 Turkish Government, Bonds TRY 16.00 8/28/13 5,500,000 3,278,776 Uruguayan Government, Sr. Unscd. Bonds UYU 5.00 9/14/18 84,250,000 6,949,604 Total Bonds and Notes (cost $2,386,034,273) Short-Term Investments.3% U.S. Treasury Bills; 0.13%, 2/7/13 (cost $9,439,692) 9,445,000 h Other Investment11.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $331,787,933) 331,787,933 i Total Investments (cost $2,727,261,898) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real CLPChilean Peso COPColombian Peso HUFHungarian Forint IDRIndonesian Rupiah MXNMexican New Peso MYRMalaysian Ringgit NGN Nigerian Naira PENPeruvian New Sol PHPPhilippines Peso PLNPolish Zloty RUBRussian Ruble THBThai Baht TRYTurkish Lira UYUUruguayan New Peso ZARSouth African Rand b Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, this security was valued at $52,679,153 or 1.8% of net assets. e Principal amount for accrual purposes is periodically adjusted based on changes in the South African Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Thai Consumer Price Index. g Principal amount for accrual purposes is periodically adjusted based on changes in the Turkish Consumer Price Index. h Held by a broker as collateral for open financial forward foreign currency exchange contracts and swap positions. i Investment in affiliated money market mutual fund. At August 31, 2012, net unrealized appreciation on investments was $26,988,057 of which $92,874,245 related to appreciated investment securities and $65,886,188 related to depreciated investment securities. At August 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Malaysia 16.2 Short-Term/Money Market Investments 11.4 South Africa 11.0 Turkey 10.1 Peru 7.7 Russia 7.5 Mexico 6.5 Hungary 4.6 Poland 4.6 Philippines 3.5 Colombia 3.4 Brazil 2.6 Thailand 1.0 Chile .9 Indonesia .9 Nigeria .2 Uruguay .2 † Based on net assets. The following is a summary of the inputs used as of August 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobserva Assets ($) Quoted Prices Observable Inputs ble Inputs Total Investments in Securities: Foreign Government - 2,413,022,037 - Mutual Funds 331,787,933 - - U.S. Treasury - 9,439,985 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 6,366,614 - Swaps++ - 2,791,731 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (9,098,944 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS August 31, 2012 (Unaudited) Forward Foreign Foreign Unrealized Currency Exchange Currency Appreciation Contracts Amounts Cost ($) Value ($) (Depreciation)($) Brazilian Real, Expiring 9/28/2012 a 617,660,000 303,602,761 302,866,816 (735,945 ) Euro, Expiring 9/28/2012 b 107,110,000 132,278,708 134,760,661 2,481,953 Hungarian Forint, Expiring: 9/28/2012 c 10,268,080,000 45,227,803 45,270,150 42,347 9/28/2012 d 7,965,630,000 35,296,127 35,119,054 (177,073 ) Indonesian Rupiah, Expiring 9/28/2012 e 122,143,980,000 12,857,261 12,759,535 (97,726 ) Mexican New Peso, Expiring: 9/28/2012 a 1,567,570,000 119,563,261 118,394,737 (1,168,524 ) 9/28/2012 c 2,453,300,000 184,275,777 185,291,762 1,015,985 Nigerian Naira, Expiring 4/15/2013 b 431,570,000 2,355,731 2,536,988 181,257 5/13/2013 b 435,970,000 2,360,422 2,539,631 179,209 Polish Zloty, Expiring: 9/28/2012 a 271,010,000 81,860,305 81,492,754 (367,551 ) 9/28/2012 e 148,710,000 44,524,350 44,717,123 192,773 Russian Ruble, Expiring: 9/28/2012b 3,990,640,000 124,863,579 123,225,843 (1,637,736 ) 9/17/2012c 1,902,000,000 58,454,104 58,833,584 379,480 Sales: Proceeds ($) Chilean Peso, Expiring 9/28/2012f 11,040,840,000 22,757,580 22,883,271 (125,691 ) Colombian Peso, Expiring 9/28/2012f 282,819,710,000 155,078,471 154,288,958 789,513 Euro, Expiring 9/28/2012g 69,500,000 85,872,115 87,441,564 (1,569,449 ) Hungary Forint, Expiring 9/4/2012c 4,557,800,352 19,974,583 20,180,585 (206,002 ) Indonesian Rupiah, Expiring: 9/28/2012a 132,148,420,000 13,729,706 13,804,630 (74,924 ) 9/28/2012c 265,247,570,000 27,629,955 27,708,576 (78,621 ) Mexican New Peso, Expiring 9/4/2012c 1,576,876,686 117,658,048 119,425,975 (1,767,927 ) Malaysian Ringgit, Expiring 9/28/2012 f 671,300,000 214,668,995 214,414,468 254,527 Nigerian Naira, Expiring 4/15/2013 c 431,570,000 2,377,796 2,536,989 (159,193 ) 5/13/2013 c 435,970,000 2,377,802 2,539,631 (161,829 ) Peruvian New Sol, Expiring 9/28/2012 f 135,880,000 51,844,984 51,901,267 (56,283 ) Philippine Peso, Expiring 9/28/2012 h 651,960,000 15,432,832 15,479,942 (47,110 ) Polish Zloty, Expiring 9/4/2012 e 70,422,448 20,949,710 21,248,061 (298,351 ) Russian Ruble, Expiring 9/28/2012 i 1,720,315,000 53,664,254 53,121,120 543,134 Thai Baht, Expiring 9/28/2012 c 917,870,000 29,076,884 29,234,629 (157,745 ) Turkish Lira, Expiring 9/28/2012 c 46,970,000 25,504,996 25,716,260 (211,264 ) South African Rand, Expiring 9/28/2012 e 216,999,000 26,031,862 25,725,426 306,436 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Goldman Sachs b Deutsche Bank c JPMorgan Chase & Co. d Royal Bank of Scotland e Credit Suisse First Boston f Citigroup g Merrill Lynch h Standard Chartered Bank i Barclays Capital Notional Reference (Pay) /Receive Market Unrealized Amount Entity Counterparty Fixed Rate (%) Expriration Value ($) Appreciation ($) 380,000,000 MXN - 1 Month Libor Deutsche Bank 6.83 11/17/2021 2,385,223 2,385,223 940,000,000 RUB - 1 Year Moscow Prime JP Morgan 6.77 9/12/2016 168,129 168,129 210,000,000 RUB - 1 Year Moscow Prime JP Morgan 6.80 9/12/2016 44,767 44,767 725,000,000 RUB - 1 Year Moscow Prime JP Morgan 6.79 9/12/2016 144,877 144,877 350,000,000 RUB - 1 Year Moscow Prime JP Morgan 6.74 9/12/2016 48,736 48,735 MXNMexican New Peso RUBRussian Ruble The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Services procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3 - FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2012 By: /s/ James Windels James Windels Treasurer Date: October 22, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
